
	

116 SRES 292 IS: Calling on the Government of Cameroon and armed separatist groups to respect the human rights of all Cameroonian citizens, to end all violence, and to pursue an inclusive dialogue to resolve the conflict in the Northwest and Southwest regions.
U.S. Senate
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 292
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2019
			Mr. Cardin (for himself, Mr. Young, Mr. Durbin, Mr. Lankford, Mr. Van Hollen, Mr. Markey, Mr. Coons, Mr. Kaine, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Calling on the Government of Cameroon and armed separatist groups to respect the human rights of
			 all Cameroonian citizens, to end all violence, and to pursue an inclusive
			 dialogue to resolve the conflict in the Northwest and Southwest regions.
	
	
 Whereas Paul Biya has held office as Cameroon’s President since 1982, and won reelection to a seventh term in October 2018;
 Whereas Cameroon receives United States foreign aid and participates in the Department of State-led Trans-Sahara Counter-Terrorism Partnership (TSCTP) and United States-supported efforts to counter Boko Haram;
 Whereas the Government of Cameroon has increasingly cracked down on political expression, including by imprisoning opposition leaders and supporters, banning opposition and civil society conferences, reinforcing troop deployments to deter and disrupt protests, and restricting access to Facebook and other social media platforms;
 Whereas the Government of Cameroon has repeatedly restricted freedoms of expression and the media nationwide by shutting down the internet, harassing and detaining journalists, refusing licenses to independent media, and intensifying political attacks against the independent press;
 Whereas Boko Haram and an Islamic State-affiliated splinter group have destabilized northern Cameroon since 2014, marked recently by a June 2019 attack on security forces in Far North Cameroon that killed dozens of soldiers and civilians;
 Whereas the Boko Haram insurgency in Cameroon’s Far North region has created an estimated 263,000 internally displaced persons (IDPs), causing an escalating humanitarian crisis in difficult to access areas;
 Whereas tensions between predominantly Christian farmers and predominantly Muslim Fulani herders have contributed to religious and communal tensions throughout West and Central Africa in recent years, including in the Northwest region of Cameroon;
 Whereas members of the Government of Cameroon's Rapid Intervention Battalion (BIR), which receives United States counterterrorism training and support, have been accused of torture and extrajudicial killings and may be in contravention of congressionally mandated “Leahy human rights vetting” requirements;
 Whereas the 2018 Department of State Human Rights Report documented torture and abuse by Cameroonian security forces, “prolonged arbitrary detentions including of suspected Anglophone separatists by security forces,” and violations of freedoms of expression and assembly;
 Whereas, following Cameroon's October 7, 2018, elections, the African Union Election Observation Mission stated that “the current [legal] framework needs to be strengthened in order to safeguard the democratic principles of separation of powers, fairness, and independence and impartiality,” which the Department of State echoed, emphasizing that electoral irregularities “created an impression that the election was not credible or genuinely free and fair”;
 Whereas Anglophone Cameroonians have long felt marginalized by official actions and policies of the Government of Cameroon;
 Whereas, while the Government of France has condemned attacks by armed separatists, it has a meaningful role to play in pushing the Government of Cameroon to lift restrictions on freedoms of expression and the media, end arbitrary detention, and engage in inclusive dialogue with Anglophone leaders;
 Whereas, beginning in late 2016, protests organized by lawyers, teachers, and students were violently repressed by the Government of Cameroon, leading to numerous deaths and imprisonments, including of journalists and lawyers;
 Whereas, in January 2017, the Government of Cameroon ordered the suspension of internet services in the northwest and southwest regions of Cameroon, the suspension lasting for 93 days and having a major, debilitating effect on the economy, educational institutions, freedom of expression, and social communication of the region's residents;
 Whereas the conflict escalated in late September and early October 2017, when Cameroonian security forces brutally cracked down on unarmed civilians peacefully demonstrating, resulting in at least 20 people dying and leaving over 100 injured;
 Whereas, in 2017, armed separatist groups launched a campaign to pressure school officials in the Anglophone region to go on strike as part of a boycott against the Government of Cameroon, and began burning school buildings and threatening education officials with violence if they did not comply;
 Whereas human rights monitors have documented armed groups killing traditional leaders and targeting civilians who are perceived to be supporting or working with the Government of Cameroon, and armed militants have killed Cameroonian security force personnel;
 Whereas numerous credible reports from human rights monitors, including the United Nations High Commissioner for Human Rights, have documented the excessive use of force by Government of Cameroon security forces against Cameroonians living in the Anglophone regions, including the burning of villages, the use of live ammunition against protestors, arbitrary arrest and detention, torture, and sexual abuse;
 Whereas the Department of State has expressed serious concern over the Government of Cameroon's use of force to restrict free expression and the use of violence against individuals protesting the government's policies in the Anglophone regions;
 Whereas both the Government of Cameroon security forces and armed groups have been documented targeting and brutally killing civilians in the Anglophone regions, including women and children;
 Whereas in February 2019, the Department of State announced it would withhold some security assistance to Cameroon, citing credible allegations that the Cameroonian military carried out human rights violations;
 Whereas United States citizen Charles Wesco was senselessly killed near the town of Bamenda, Cameroon, on October 30, 2018, after being caught in what the Department of State has characterized as “cross fire”;
 Whereas the United Nations Office for the Coordination of Humanitarian Affairs stated in March 2019 that at least 530,000 were internally displaced in areas affected by the Anglophone conflict;
 Whereas the United Nations Office for the Coordination of Humanitarian Affairs has estimated that $298,900,000 is required to provide humanitarian assistance throughout Cameroon, and only 21 percent of the appeal has been funded as of July 2019;
 Whereas the Office of the United Nations High Commissioner for Refugees reported that it had registered roughly 36,000 Cameroonian refugees from the Anglophone regions in Nigeria as of April 2019;
 Whereas some Cameroonian diaspora organizations in the United States and Cameroonian-based civil society organizations are working to address the needs of Cameroonian internally displaced persons on the northwest and southwest regions of the country and refugees in Nigeria;
 Whereas 47 Anglophone activists were forcibly returned from Nigerian custody to Cameroonian authorities in January 2018, despite many having reportedly submitted asylum claims in Nigeria; and
 Whereas 10 of the 47 individuals forcibly returned from Nigeria now face charges before a military court that would be punishable by the death penalty, while the other 37 reportedly remain in detention without charge: Now, therefore, be it
		
	
 That the Senate— (1)urges all parties to the Anglophone conflict in Cameroon, including political opposition groups, to—
 (A)agree to an immediate ceasefire; (B)guarantee unfettered humanitarian assistance;
 (C)exercise restraint and ensure that protests remain peaceful; and (D)engage in inclusive dialogue with civil society to get to a political solution that respects the rights and freedoms of the people of Cameroon;
 (2)strongly condemns the abuses committed by Boko Haram, state security forces, and armed groups in the Anglophone regions, including extrajudicial killings and detentions, the use of force against nonviolent civilians and protestors, and violations of the freedoms of press, expression, religion, and assembly;
 (3)affirms that the United States Government continues to hold the Government of Cameroon responsible for upholding the rights of all citizens, regardless of their religious beliefs, political views, or the regions in which they reside;
 (4)urges the Government of Cameroon to— (A)initiate a credible, inclusive, good, and full-faith effort to work with religious, cultural, and community leaders in the Anglophone region and the Cameroonian diaspora to engage in meaningful dialogue and address grievances and seek nonviolent solutions to resolve the conflict, including possibly involving an independent mediator in such negotiations;
 (B)respect the fundamental rights of all Cameroonian citizens, including political activists, faith leaders, and journalists;
 (C)ensure that any security operations are conducted in accordance with international human rights standards, including efforts to ensure security forces only use force under appropriate circumstances;
 (D)investigate all allegations of human rights abuses, including religious freedom violations, committed in the Anglophone regions and take the necessary measures to prevent arbitrary detention, torture, enforced disappearances, deaths in custody, and inhumane prison conditions;
 (E)promote the rule of law through more transparent accountability mechanisms; (F)improve election processes and reform electoral institutions;
 (G)promptly charge or release all those detained in the context of the Anglophone crisis, including all Anglophone activists arrested in Nigeria, and ensure that any future detainees are treated with due process, in accordance with Cameroon's penal code and international human rights norms;
 (H)ensure that detainees are treated fairly and humanely, with proper judicial proceedings, including a registry of those detained by the Cameroonian security forces, and with full access to legal resources;
 (I)release human rights defenders, civil society activists, political prisoners, journalists, trade unionists, teachers, faith leaders and any other citizens who have been arbitrarily arrested and detained without trial or charge; and
 (J)work with United States law enforcement to thoroughly investigate and prosecute Charles Wesco's murder; and
 (5)urges the armed groups in Anglophone areas to— (A)engage with government officials to peacefully express grievances and credibly engage in nonviolent efforts to resolve the conflict;
 (B)immediately stop committing human rights abuses, including killings of civilians, torture, kidnapping, and extortion;
 (C)end the school boycott and immediately cease attacks on schools, teachers, and education officials, and allow for the safe return of all students to class; and
 (D)immediately release all civilians illegally detained or kidnapped.  